Citation Nr: 0619560	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  05-32 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for hypertension with 
coronary artery disease pot myocardial infarction, claimed to 
be due to or the result of a service-connected type II 
diabetes mellitus.

REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970. 


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

A personal hearing was held in May 2006 in Las Vegas, Nevada 
before the undersigned Veterans Law Judge who was designated 
by the Chairman of the Board to conduct that hearing.  A 
transcript of the hearing has been associated with the claims 
folder.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


REMAND

During his personal hearing in 2006, the veteran stated that 
the onset of his hypertension did not take place in service 
or during his first post service year, but rather that 
service connection should be granted for his hypertension and 
coronary artery disease on a secondary basis because it was 
caused by his service-connected diabetes mellitus.  

On the basis of the records on file, the precise date of 
onset of the veteran's hypertension and diabetes is somewhat 
unclear.  The veteran has testified that there are medical 
records outstanding which would shed light and show that he 
was treated for both disorders at the Adventist Hospital 
between 1998 and 2003.  He noted that he had been 
unsuccessful in getting the records of his treatment, but was 
told that the records were in archive.  He added that there 
is a possibility that the records could be located.  

When records of treatment are potentially material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such records.  Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 C.F.R. 
§ 3.159.  




Furthermore, the VA's statutory duty to assist includes the 
obligation to obtain pertinent treatment records, the 
existence of which has been called to its attention.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Ivey v. 
Derwinski, 2 Vet. App. 320 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992). 

 Accordingly, the case is REMANDED for the following actions:  

1.  Arrangements should be made to obtain 
information from the veteran pertaining 
to the exact name and location of the 
private hospital where he reportedly 
received treatment for diabetes and 
hypertension between 1998 and 2003.  

2.  Following his response, the medical 
facility identified by the veteran should 
be contacted and requested to provide 
copies of all the records of any 
treatment that was afforded to the 
veteran at that medical facility.  

3.  If the records that are missing have 
been placed in storage or transferred to 
another facility, the storage facility 
should be contacted and requested to 
provide copies of the records.  All leads 
that would assist in the location of the 
records that are missing should be 
pursued and documented in the claims 
folder.  If the requested records are 
unavailable or cannot be obtained, that 
fact and the reason should be documented.

4.  If the above records are obtained, 
they should be associated with the claims 
file.  If the records revealed 
information pertaining to the date of 
onset of either disorder, a determination 
should be made as to whether 



a medical opinion is required to 
determine if the veteran's hypertension 
with heart disease was caused by his 
diabetes mellitus.  

5.  If the above medical opinion is 
necessary to resolve the medical 
controversy that is on appeal, such 
opinion should be promptly obtained from 
a VA physician, and the report should be 
associated with the claims file.  The 
entire claims file, including all newly 
obtained treatment records, if any, must 
be made available to the physician who 
would be rendering the opinion.

6.  The Board reminds the veteran that he 
has an obligation to assist VA in the 
development of his claim, and that 
failure to do so may result in an adverse 
decision.


Thereafter, the RO should re-adjudicate the issue on appeal.  
If the issue remains denied, the veteran and his 
representative should be provided with a supplemental 
statement of the case and given an opportunity to respond.  
Then, the entire claims file should be returned to the Board 
for further appellate review, if in order.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


